                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                        Case No. 17-CR-29-JPS
v.

OTIS HUNTER and DESHAWN
EVANS,                                                                ORDER

                      Defendants.


         On April 27, 2018, the Court entered judgments against the

Defendants in this case. (Docket #178 and #180). Defendants timely noticed

their appeals. (Docket #183 and #192). Defendants’ appeals include a

challenge of the jury selection process, particularly with regard to a Batson

challenge and related proceedings. (Docket #227 at 1). The Government

now seeks to supplement the record with the mid-trial brief that it filed with

the Court, via email, regarding the Batson challenge. Id.

         Motions to modify the record pursuant to Federal Rule of Appellate

Procedure 10(e) must be presented first to the district court. 7th Cir. R. 10(b).

“The district court’s ruling on the motion must be included as part of the

record, and a notice of the order must be sent to the court of appeals.” Id.

Courts may supplement a record on appeal “when the supplemental

material would provide helpful context.” Crockett v. Hulick, 542 F.3d 1183,

1188 n.3 (7th Cir. 2008); Coleman v. Hardy, 628 F.3d 314, 315 n.1 (7th Cir.

2010).

         The Government submits that this brief “reflects the Government’s

contemporaneous explanation for its peremptory strikes during the trial.”
(Docket #227 at 2). It had previously been filed via email out of concern for

juror privacy. Id. at 1. Defendants do not oppose the motion. The Court

finds that this brief will provide helpful context regarding the Batson

challenge on appeal.

       Accordingly,

       IT IS ORDERED that the Government’s unopposed motion to

supplement the record on appeal (Docket #227) be and the same is hereby

GRANTED; and

       IT IS FURTHER ORDERED that the Government’s mid-trial brief

regarding the Batson challenge, which was previously filed with the court

via email, (Docket #227-2) be and the same is hereby ADDED to the record.

       Dated at Milwaukee, Wisconsin, this 7th day of January, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 2 of 2
